Citation Nr: 1241124	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 27, 2009 for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill / MGIB). 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 eligibility determination of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  

The Veteran indicated on his VA Form 9 dated June 2010 that he wished to be afforded a travel board hearing.  In September 2010, the Veteran called the RO and requested that he not have a hearing.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The Veteran submitted additional evidence in November 2012 directly to the Board without waiver of RO adjudication.  However, as indicated below, the Veteran's claim is being remanded for other reasons in any case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran was separated from active duty on August 27, 1999.  The law provides a ten-year period of eligibility during which an individual may use his or her entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013  expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013  expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s).  The Board notes that it must be clearly established by medical evidence that such a program of education was medically infeasible. 

The Veteran's period of active duty was from March 1995 to August 1999.  Ten years from the date of his discharge from active duty was August 27, 2009. Therefore, his delimiting date is August 27, 2009.

The Veteran argues that his delimiting date should be extended as he was mentally ill during the period from discharge until March 31, 2008, as indicated in a June 2009 statement from the Veteran.  The RO denied the Veteran's claim for an extension of his delimiting date because a statement from the Veteran, submitted in June 2009, indicated that the Veteran worked full-time for the Social Security Administration from October 12, 1999 to present and had been promoted from Contact Representative to Supervisor.  The rating decision also indicated that VA treatment records dating from 2001 to 2010 had been reviewed but not printed.  The VA treatment records indicated a stable mental health history for the Veteran according to the rating decision.  There are no VA treatment records associated with the Veteran's claims file.  Thus, the Board must remand for the association of such records, either with the Virtual or paper claims file, in order to fairly and fully adjudicate the Veteran's claim.

Additionally, the Veteran submitted a VA Form 21-4142 dated May 2009 indicating that he wished records from Scott and White Hospital dating from 2000 to 2004 be requested and associated with the claims file.  There is no information in the claims file that these records were ever requested.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from VA healthcare facilities as well as Scott and White Hospital in Temple, Texas.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


